Citation Nr: 1444016	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for urinary incontinence, for the period from June 27, 2005 to October 16, 2011.  

2.  Entitlement to an initial rating in excess of 60 percent for urinary incontinence, for the period from October 17, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO), which granted service connection for urinary incontinence, noncompensable, effective June 27, 2005.  The Veteran disagreed with the noncompensable rating and the current appeal ensued.  The Board remanded this matter for additional development in September 2011.  

In a June 2012 rating decision, the Veteran's initial noncompensable rating for urinary incontinence was increased from noncompensable to 60 percent, effective October 17, 2011.  As this is only a partial grant of benefits sought on appeal, the issue on appeal is still before the Board and is stated on the title page.  The Board remanded the instant claim in October 2013 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Remand is required again in this case.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  

During the Board's October 2013 remand, it was noted that the Veteran's October 2011 VA bladder examination referred to VA medical records dated in April 2011 and December 2011.  According to the VA examiner, those records discussed the Veteran's recent urinary incontinence, including resolution of her incontinence for some period of time.  The Board's review of the claims file failed to locate these VA medical records.  None of these records were found in the Veteran's Virtual VA eFolder or in the Veterans Benefits Management System (VBMS) eFolder.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board noted that there were no VA treatment records associated with the claims file after April 2010.  The Board remanded the claim in part, to locate those VA treatment records since April 2010, specifically the April 2011 and September 2011 records, and to associate those records with the claims file.  

After the Board's October 2013 remand, in November 2013, the Appeals Management Center (AMC) requested that the Veteran indicate all facilities, to include VA, wherein she received treatment for her claimed urinary incontinence.  That same month, she indicated that she had been treated for her urinary incontinence at Wright-Patterson Air Force Base Medical Center and Dayton VA Medical Center.  The records show that the Wright-Patterson Air Force Base Medical Center records were sought and associated with the claims folder.  There is no indication in the record that the Veteran's VA outpatient treatment records, specifically the April 2011 and September 2011 records, were sought or submitted to the claims file.  These records are necessary prior to final adjudication of the claims.  

Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (Dayton, Ohio) for the Veteran's treatment of her urinary incontinence since April 2010, specifically April 2011 and September 2011 VA outpatient treatment records, and associate these records with the claims folder.  If no records from April 2010 to the present can be located, specifically the April 2011 and September 2011 VA outpatient treatment records, the AMC/RO should submit a letter of unavailability to the record in that regard.  The Veteran should be so notified.

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

